United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.A., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Silverdale, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1836
Issued: November 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 29, 2007 appellant filed a timely appeal from a June 11, 2007 Office of
Workers’ Compensation Programs’ decision, adjudicating her claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant has more than six percent impairment to each upper
extremity for which she received a schedule award.
FACTUAL HISTORY
On May 24, 2006 appellant, then a 50-year-old human resources technician, filed an
occupational disease claim alleging that she sustained carpal tunnel syndrome due to repetitive
computer keyboarding and use of a mouse. On August 9, 2006 the Office accepted her claim for
a bilateral carpal tunnel syndrome. On August 17 and September 18, 2006 respectively,

appellant underwent surgery for right and left carpal tunnel releases. On December 18, 2006 she
submitted a claim for a schedule award.
In an impairment rating report, dated March 9, 2007, Dr. James M.T. Garrity, an
attending osteopathic specialist in occupational medicine, noted that appellant had ongoing
symptoms of bilateral paresthesias, numbness and weakness in her hands. He diagnosed workrelated bilateral carpal tunnel syndrome, bilateral cubital tunnel syndrome and mild
carpometacarpal (CMC) arthritis. Dr. Garrity provided findings on physical examination:
“OBJECTIVE:
Exam[ination] today shows normal range of motion of
[appellant’s] upper extremities. [She] does have decreased strength with lateral
pinch at 5 pounds bilaterally and using both positions one and two a grip strength
that ranges from 10 [to] 15 pounds bilaterally. [Appellant] notably has mild
swelling of the carpal metacarpal joints bilaterally with tenderness and a positive
groin test. She also has positive Tinel’s at the elbows over the ulnar nerves
bilaterally without apparent subluxation on this examination. There is a wellhealed surgical scar at the wrist with continued positive Tinel’s at the wrist,
however, mild compared to the findings at the elbow. There is good capillary
refill and normal radial pulse. Two-point discrimination, even with repeated
testing bilaterally and throughout the hands and upper extremity, shows response
of 8 [to] 15 mm [millimeters] to assess 2-point discrimination in the median nerve
distribution. This range [is] based on repeated testings.”
***
“DISCUSSION: I informed [appellant] that likely the reason for her additional
complaints of paresthesias in the ulnar nerve distribution indicate that [she] has a
separate problem, namely cubital tunnel syndrome. The tenderness at the CMC
joint does contribute to [her] complaints of weakness likely is a common finding
as well and I do feel [that] she has degenerative joint disease in this area based on
examination. The evaluation today does show both motor and sensory loss of
function. [Appellant’s] decreased sensation in the median nerve distribution
would be a Grade 4 with diminished light touch sensation. I would place this in
the mid range and multiply 12½ percent times [the] maximum sensory deficit at
the midforearm of the median nerve of 39 percent which results in a 4.8 percent
rounding [to] 5 percent impairment for sensory loss. [Appellant] does have motor
deficit as evidenced by repeated testing using lateral pinch and grasp. This is
placed in the mid range as well, with 12½ percent times the maximum deficit at
the midforearm of 44 percent for the median nerve [which] results in a 5.5
rounding [to] 6 percent for motor loss. These motor and sensory losses are
bilateral, 5 percent and 6 percent respectively. Using the [fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent
Impairment,1] combining the 5 percent sensory loss with the 6 percent motor loss
we would get an 11 percent impairment for [each upper extremity].”
1

A.M.A., Guides (5th ed. 2001).

2

On April 2, 2007 Dr. Morley Slutsky, an Office medical adviser, reviewed Dr. Garrity’s
report. He found that appellant had six percent impairment to each upper extremity. This
included five percent for sensory deficit of the median nerve, based on Table 16-10 at page 482
and Table 16-15 at page 492 of the fifth edition of the A.M.A., Guides and one percent for motor
deficit of the median nerve, based on Table 16-11 at page 484 and Table 16-15 at page 492.
Dr. Slutsky stated:
“I agree with Dr. Garrity’s grading of the motor and sensory deficits of the
median nerve in each upper extremity. I do not agree with the use of 44 percent
UEI [upper extremity impairment] as the maximum value for median nerve motor
deficit for carpal tunnel syndrome. First[,] carpal tunnel syndrome does not
[originate] above the midforearm. It originates below midforearm near … the
wrist level (this is where the carpal tunnel is located and it is at this level that the
median nerve becomes compressed). Secondly, [appellant] obtained relief from
injections into the carpal tunnel canal at the wrist indicating that symptoms related
to compression of the median nerve originated at this level.
“The maximum value for median nerve deficit below the midforearm is 10
percent UEI using Table 16-15, page 492. I used this number and multiplied [it]
by Dr. Garrity’s … motor deficit (12.5 percent) to obtain the final median nerve
motor impairment of 1 percent (versus Dr. Garrity’s 5 percent UEI).”
On April 20, 2007 Dr. Garrity maintained that appellant’s motor deficit of her upper
extremities should be based on the maximum deficit of 44 percent in Table 16-15 for the area
above the midforearm. He stated that it was his experience with physicians locally and in other
regions of the country that typically the above midforearm motor deficit was used in determining
impairment due to carpal tunnel syndrome.
On May 10, 2007 Dr. Slutsky reiterated his disagreement with Dr. Garrity’s April 20,
2007 report. He stated that using the area above the midforearm for rating impairment due to
carpal tunnel syndrome was inconsistent with the anatomy and diagnosis of carpal tunnel
syndrome and the A.M.A., Guides.
On June 11, 2007 the Office granted appellant a schedule award for six percent
impairment of each upper extremity or 37.44 weeks from March 9 to November 26, 2007.2
LEGAL PRECEDENT
The schedule award provision of the Act3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
2

The Federal Employees’ Compensation Act provides for 312 weeks of compensation for 100 percent loss or loss
of use of an upper extremity. 5 U.S.C. § 8107(c)(1). Multiplying 312 weeks by 12 percent (6 percent for each upper
extremity) equals 37.44 weeks of compensation.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

3

loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5
ANALYSIS
The fifth edition of the A.M.A., Guides, regarding impairment due to carpal tunnel
syndrome, provides:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias and/or difficulties in
performing certain activities, three possible scenarios can be present:
1. Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual [carpal tunnel
syndrome] is rated according to the sensory and/or motor deficits as
described [in Tables 16-10a and 16-11a].
2. Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal [electromyogram] testing of the thenar
muscles: a residual [carpal tunnel syndrome] is still present and an
impairment rating not to exceed [five percent] of the upper extremity may
be justified.
3. Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength and nerve conduction studies:
there is no objective basis for an impairment rating.”6
The Board has found that the fifth edition of the A.M.A., Guides provides that
impairment for carpal tunnel syndrome be rated on motor and sensory deficits only.7
In this case, Dr. Garrity found that the first scenario applied to appellant’s condition. He
found that she had sensory and motor deficits in both upper extremities causally related to her
accepted bilateral carpal tunnel syndrome. Using the fifth edition of the A.M.A., Guides,
Dr. Garrity rated appellant’s sensory deficit in the mid range of Grade 4, 12½ percent, and
multiplied this by the maximum median nerve sensory impairment, at the midforearm, 39
percent,8 which resulted in a 4.8 percent impairment, rounded to 5 percent, for sensory deficit
5

A.M.A., Guides (5th ed. 2001).

6

A.M.A., Guides 495.

7

Kimberly M. Held, 56 ECAB ___ (Docket No. 05-1050, issued August 16, 2005).

8

Table 16-15 provides for a maximum impairment of 39 percent for sensory deficit of the median nerve
regardless of whether the area involved is below or above the midforearm. A.M.A., Guides 492, Table 16-15.

4

impairment. He rated appellant’s motor deficit in the mid range of Grade 4, 12½ percent, and
multiplied this by the maximum median nerve motor impairment, above the midforearm, 44
percent, which resulted in a 5.5 percent impairment, rounded to 6 percent, for motor deficit
impairment. Dr. Garrity combined the 5 percent sensory deficit with the 6 percent motor deficit,
resulting in an 11 percent combined impairment of each upper extremity, according to the
Combined Values Chart at page 604 of the A.M.A., Guides.
Dr. Slutsky found that appellant had six percent impairment to each upper extremity.
This included five percent for sensory deficit, based on Table 16-10 at page 482 and Table 16-15
at page 492 of the fifth edition of the A.M.A., Guides and one percent for motor deficit of the
median nerve, based on Table 16-11 at page 484 and Table 16-15 at page 492. Dr. Slutsky stated
that the 44 percent maximum median nerve motor impairment provided in Table 16-15 at page
492, and used by Dr. Garrity in his impairment rating, was not appropriate because carpal tunnel
syndrome does not originate above the midforearm. He stated that compression of the median
nerve occurs at the level of the wrist. Dr. Slutsky noted that appellant obtained relief from
injections into the carpal tunnel canal at her wrist, showing that symptoms related to
compression of the median nerve originated at her wrist. He multiplied the maximum
impairment for median nerve deficit below the midforearm in Table 16-15, 10 percent, by
Dr. Garrity’s finding of a Grade 4 motor deficit of 12½ percent, to obtain a median nerve motor
impairment of 1 percent. The A.M.A., Guides states at page 495 that carpal tunnel syndrome
“involves the median nerve at the volar aspect of the wrist.”9 Dr. Garrity indicated that
appellant’s motor deficit was evidenced by repeated testing using lateral pinch and grasp.
Dr. Slutsky’s use of the portion of Table 16-15 pertaining to motor deficit below the midforearm,
a maximum of 10 percent, is consistent with the description of carpal tunnel syndrome in the
A.M.A., Guides. It is also consistent with Dr. Garrity’s description of appellant’s motor strength
deficit as involving pinching and grasping motions which would be performed primarily with the
hand, wrist and fingers, the area below the midforearm.
Accordingly, Dr. Slutsky’s
determination that appellant had a one percent impairment due to motor deficit of the median
nerve is consistent with the A.M.A., Guides and Dr. Garrity’s findings on physical examination.
As noted, Dr. Slutsky concurred with Dr. Garrity’s determination that appellant had a five
percent impairment of each upper extremity due to sensory deficit of the median nerve. He
disagreed only with Dr. Garrity’s motor deficit impairment rating. Dr. Garrity did not provide
sufficient medical rationale in support of his opinion that motor deficit should be rated with
references to the area above the midforearm. The Board finds that the medical evidence
establishes that appellant has no more than a six percent combined impairment of each upper
extremity causally related to her accepted bilateral carpal tunnel syndrome.
CONCLUSION
The Board finds that appellant has no more than a six percent impairment of each upper
extremity.

9

A.M.A., Guides 495, “Carpal Tunnel Syndrome”; see also The Merck Manual of Diagnosis and Therapy (18th
ed. 2006) 334 (carpal tunnel syndrome involves the compression of the median nerve as it passes through the carpal
tunnel in the wrist).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 11, 2007 is affirmed.
Issued: November 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

